                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: [ / 2.P8'/
 DR. MUHAMMAD MIRZA and ALLIED
 MEDICAL AND DIAGNOSTIC SERVICES,
 LLC,

                             Plaintiffs,                     No. 19-CV-11940 (RA)

                        V.                                            ORDER

 JOHN DOES #1-2,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

       On December 31, 2019, Plaintiffs Dr. Muhammad Mirza and Allied Medical and

Diagnostic Services, LLC filed this action against two unidentified defendants ("John Does #1-2"

or the "Doe defendants"), alleging that Defendants published "defamatory reviews . . . on

Yelp.com regarding Plaintiffs," and asserting claims for defamation and tortious interference with

contracts. See Compl., Dkt. 4 ,i 1. Plaintiff Mirza is a medical doctor and Allied Medical and

Diagnostic Services, LLC is his medical practice. Id. ,i,i 4, 11. The allegedly defamatory reviews

pertain to those posted on Yelp.com by "disgruntled . . . patients" regarding Plaintiff Mirza' s

application of Botox injections. On January 6, 2020, Plaintiffs filed a letter motion, seeking

permission to conduct expedited discovery from third-party internet service providers, including

Yelp.com, in order to identify the names and contact information of the Doe defendants. Dkt. 6.

       "When considering whether to grant a motion for expedited discovery prior to the Federal

Rules of Civil Procedure Rule 26(f) conference, courts apply a 'flexible standard of reasonableness

and good cause."' adMarketplace, Inc. v. Tee Support, Inc., No. 13 Civ. 5635 (LGS), 2013 WL

4838854, at *2 (S.D.N.Y. Sept. 11, 2013) (quoting Digital Sin, Inc. v. Does 1-176, 279 F.R.D. 239,
241 (S.D.N.Y. 2012)). Courts in this district generally find that this standard is met when "the

plaintiff has stated a prima facie case and is unable to identify the defendants without a court-

ordered subpoena." Id. (citations omitted).

        At a minimum, Plaintiffs have established a pnma facie case with respect to their

defamation claim. To state a claim for defamation under New York law, a plaintiff must show:

(1) "a false and defamatory statement of and concerning the plaintiff'; (2) "publication by

defendant of such a statement to a third party"; (3) "fault on part of the defendant"; and (4) "injury

to plaintiff." Id. (quoting Idema v. Wager, 120 F.Supp.2d 361, 365 (S.D.N.Y. 2000) ajj'd, 29 F.

App'x 676 (2d Cir. 2002)).       Plaintiffs allege that the Doe defendants have published false

statements about PlaintiffMirza's Botox practice, or caused such false statements to be published,

on Yelp.com, and that this publication is causing injury to Plaintiffs. This is sufficient for these

purposes. See id.

        Under New York law, "to prove a claim for tortious interference with contracts, a plaintiff

must show '(l) the existence of a valid contract between plaintiff and a third party; (2) the

defendant's knowledge of that contract; (3) the defendant's intentional procuring of the breach;

and (4) damages."' Advance Watch Co., Ltd. v. Pennington, No. 13-CV-8169 (JMF), 2014 WL

5364107, at *5 (S.D.N.Y. Oct. 22, 2014). Although Plaintiffs state in their letter that they have

established the required prima facie case for tortious interference with contracts, they cite no

authority to support that proposition. See Dkt. 6 at 3. Without more, it is not clear that Plaintiffs

have in fact established "the existence of a valid contract between" themselves and their "patients,

customers, and vendors," as they allege in somewhat conclusory fashion. See Compl. ,i 40. The

Court therefore takes no position on whether Plaintiffs have established a prima facie case for their

tortious interference claim.
                                                     2
        Since Plaintiffs have established a prima facie case for their defamation case, though, the

Court concludes that there is good cause to allow some expedited discovery in this case. Indeed,

"without it, Plaintiff[s] will not be able to ascertain the identifies of the Doe defendants or to effect

service upon them." Malibu Media, LLC v. John Does 1-5, No. 12 Civ. 2950 (JPO), 2012 WL

2001968, at *1 (S.D.N.Y. June 1, 2012). The Court thus grants Plaintiffs' request as to Yelp.com.

        Plaintiffs have not specified, however, the other "additional third parties" or "internet

service providers" on which it seeks to serve subpoenas, or how those parties would have

identifying information as to the Doe defendants. The Court therefore denies Plaintiffs' request

as to any other third party or internet service provider. If Plaintiffs seek to serve third-party

subpoenas on other additional internet service providers, they may file a letter specifying those

parties and explaining why good cause exists to allow such expedited discovery.

        Accordingly, it is hereby:

        ORDERED that Plaintiffs' request for leave to serve third-party subpoenas pursuant to

Federal Rule of Civil Procedure 45 in order to identify the Doe defendants is granted as to

Yelp.com, but denied as to any other third party or internet service provider.

        IT IS FURTHER ORDERED that Plaintiffs shall attach a copy of this Order to all

subpoenas served pursuant to this Order.

        IT IS FURTHER ORDERED that, once served with a subpoena, the subpoena recipient

shall have 10 days to serve a copy of this Order on Defendants using any reasonable means.

Defendants shall have 30 days from the date this Order is served on them to file any motions

with this Court contesting the subpoena, including a motion to quash or modify the subpoena.

       The subpoena recipient may not tum over Defendants' information to Plaintiffs before

the expiration of this 30-day period. If this period elapses without a Defendant or subpoena
                                                       3
recipient contesting the subpoena, the subpoena recipient shall have 10 days to produce the

information responsive to the subpoena to Plaintiffs.

         If a motion contesting a subpoena is filed, the subpoena recipient may not tum over any

information to Plaintiffs until the Court issues an order instructing the subpoena recipient to

resume in turning over the requested discovery. A Defendant who moves to quash or modify the

subpoena shall at the same time as his or her filing also notify the subpoena recipient so that the

subpoena recipient is on notice not to release any of the Defendant's contact information to

Plaintiffs until the Court rules on the motion.

         IT IS FURTHER ORDERED that the subpoena recipients shall preserve any subpoenaed

information pending the resolution of any timely filed motion contesting the subpoena.

         IT IS FURTHER ORDERED that any information disclosed to Plaintiffs in response to

the subpoenas may be used by Plaintiffs solely for the purpose of obtaining sufficient

information to identify and serve Defendants.

         IT IS FURTHER ORDERED that the initial status conference scheduled for March 6,

2020 is adjourned sine die.

SO ORDERED.

Dated:     January 8, 2020
           New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge




                                                     4
